139 F.3d 905
2 Cal. Bankr. Ct. Rep. 48
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re:  Aaron E. HASTINGS;  Lorraine A. Hastings, Debtors,Aaron E. HASTINGS;  Lorraine A. Hastings, Appellants,v.Pacific STORAGE, Appellee.
No. 97-16211.BAP No. EC-95-01621-BaMeR.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 20, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel Barr, Meyers, and Russell, Judges, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Chapter 7 debtors Aaron and Lorraine Hastings ("debtors") appeal pro se the Bankruptcy Appellate Panel's ("BAP") decision requiring the debtors to pay Pacific Storage $6,235 in attorney's fees and $303.40 in costs pursuant to Fed.  R.App. P. 38 for bringing a frivolous appeal.  We have jurisdiction pursuant to 28 U.S .C. § 158(d).  We review for abuse of discretion, cf.  State of California Employment Development Dep't v. Taxel (In re Del Mission Ltd.), 98 F.3d 1147, 1152 (9th Cir.1996) (reviewing BAP's award of sanctions under 11 U.S.C. § 105(a) for abuse of discretion), and we affirm.


3
Because the debtors' appeal to the BAP was frivolous, the BAP did not abuse its discretion by awarding Pacific Fed.  R.App. P. 38 sanctions.  See In re Del Mission Ltd., 98 F.3d at 1152;  Cannon v. Hawaii Corp.  (In re Hawaii Corp.), 796 F.2d 1139, 1144 (9th Cir.1986) (stating that an appeal is frivolous if the result is obvious or where the arguments are wholly without merit).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Pacific Storage's request for sanctions pursuant to Fed.  R.App. P. 38 is denied